Case 5:21-cv-00004-MFU-JCH Document 33 Filed 08/16/21 Page 1 of 13 Pageid#: 253




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                Harrisonburg Division


 SHERMAN-STOLTZ LAW GROUP, PLLC         )
                                        )
            Plaintiff,                  )
                                        )
 v.                                     )              Case No. 5:21-cv-00004
                                        )
 NEXUS SERVICES, INC.,                  )
                                        )
            Defendant.                  )
 ______________________________________ )


                                         ANSWER


        Defendant NEXUS SERVICES, INC. (“Nexus”), by and through its undersigned

 attorney, hereby Answers the Verified Complaint of SHERMAN-STOLZ LAW GROUP,

 PLLC (“SSLG”), and sets forth its affirmative defenses as follows:

        Defendant denies all allegations of the Verified Complaint other than those

 specifically admitted herein, and Defendant demands a trial by jury of this civil action as

 to all matters so triable.

                                NATURE OF THE CAUSE

        1.      Paragraph 1 of the Verified Complaint contains only conclusory statements

 as to ultimate issues of fact and law in this action, which Plaintiff must prove by

 preponderant evidence. To the extent a response is required, Defendant denies all

 allegations of Paragraph 1.



                                                                                       1|Page
Case 5:21-cv-00004-MFU-JCH Document 33 Filed 08/16/21 Page 2 of 13 Pageid#: 254




                                         PARTIES

        2.     Paragraph 2 contains multiple allegations of fact concerning Plaintiff.

 Defendant lacks sufficient information to admit or deny all allegations in Paragraph 2,

 and on that basis, Defendant denies all allegations of Paragraph 2.

        3.     Defendant admits that it is a Georgia for-profit corporation with its

 principal place of business at 1175 Peachtree Street, NE, 10th Floor, Suite 1000, Atlanta,

 GA, 30361. Defendant admits that it provides certain services to the immigrant

 community throughout the United States. Except as expressly admitted, Defendant denies

 all remaining allegations of Paragraph 3.

        4.     Paragraph 4 of the Verified Complaint contains legal conclusions to which

 no response is required. To the extent that a response is required, Defendant denies all

 allegations of Paragraph 4.

        5.     Defendant admits that prior to March 2019 it was a Virginia corporation

 with its principal place of business at 113 Mill Place Parkway, Suite 103, Verona, VA,

 24482. Defendant admits that it surrendered its Virginia charter and reincorporated in

 Georgia in 2019. Except as expressly admitted, Defendant denies all remaining

 allegations of Paragraph 5.

        6.     Paragraph 6 of the Verified Complaint contains legal conclusions to which

 no response is required. To the extent that a response is required, Defendant denies all

 allegations of Paragraph 6.




                                                                                   2|Page
Case 5:21-cv-00004-MFU-JCH Document 33 Filed 08/16/21 Page 3 of 13 Pageid#: 255




        7.      Paragraph 7 of the Verified Complaint contains legal conclusions to which

 no response is required. To the extent that a response is required, Defendant denies all

 allegations of Paragraph 7.

                                          COUNT I
                 BREACH OF CONTRACT- CARIDADES SERVICES

        8.      Defendant repeats and reincorporates its responses to paragraphs 1 through

 7 of the Verified Complaint, and denies every allegation therein not expressly admitted in

 this Answer.

        9.      Defendant admits that it made payments to Nexus Caridades Attorneys, Inc.

 for the provision of legal services to third-parties. Defendant admits that one of its

 primary missions is to provide support and services for persons held in, or facing,

 government detention. Except as expressly admitted, Defendant denies all remaining

 allegations of Paragraph 9.

        10.     Defendant admits that it is no longer funding Nexus Caridades Attorneys,

 Inc. Except as expressly admitted, Defendant denies all remaining allegations of

 Paragraph 10.

        11.     Defendant admits that numerous written communications exist between the

 parties hereto. These communications either speak for themselves or require legal

 conclusions to which no response is required. To the extent a response is required, except

 as expressly admitted, Defendant denies all remaining allegations of Paragraph 11.

        12.     Paragraph 12 characterizes certain written communication between the

 parties hereto. As such communication speaks for itself or requires legal conclusions, no

                                                                                     3|Page
Case 5:21-cv-00004-MFU-JCH Document 33 Filed 08/16/21 Page 4 of 13 Pageid#: 256




 response is required. To the extent a response is required, Defendant denies the

 allegations of Paragraph 12.

        13.    Paragraph 13 characterizes certain written communication between the

 parties hereto and draws certain legal conclusions therefrom. As such communication

 speaks for itself or requires legal conclusions, no response is required. To the extent a

 response is required, Defendant denies the allegations of Paragraph 13.

        14.    Defendant expressly denies that SSLG provided all clients legal services

 “as required by the agreement” in regard to providing such services at no cost to any

 immigrant client. Defendant lacks sufficient information to admit or deny the remaining

 allegations in Paragraph 14. To the extent a response is required, Defendant denies all

 remaining allegations of Paragraph 14.

        15.    Paragraph 15 of the Verified Complaint contains legal conclusions to which

 no response is required. To the extent that a response is required, Defendant denies all

 allegations of Paragraph 15.

        16.    Defendant denies the allegations of Paragraph 16 of the Verified

 Complaint.

        17.    Defendant denies the allegations of Paragraph 17 of the Verified

 Complaint.

        18.    Paragraph 18 of the Verified Complaint contains legal conclusions to which

 no response is required. To the extent that a response is required, Defendant denies all

 allegations of Paragraph 18.



                                                                                    4|Page
Case 5:21-cv-00004-MFU-JCH Document 33 Filed 08/16/21 Page 5 of 13 Pageid#: 257




        19.    Paragraph 19 of the Verified Complaint contains legal conclusions to which

 no response is required. To the extent that a response is required, Defendant denies all

 allegations of Paragraph 19.

        20.    Paragraph 20 of the Verified Complaint contains legal conclusions to which

 no response is required. To the extent that a response is required, Defendant denies all

 allegations of Paragraph 20.

                                         COUNT II
              BREACH OF CONTRACT- CRIMINAL LEGAL SERVICES

        21.    Defendant repeats and reincorporates its responses to paragraphs 1 through

 20 of the Verified Complaint, and denies every allegation therein not expressly admitted

 in this Answer.

        22.    Defendant admits that numerous written communications exist between the

 parties hereto. These communications either speak for themselves or require legal

 conclusions to which no response is required. To the extent a response is required, except

 as expressly admitted, Defendant denies all remaining allegations of Paragraph 22.

        23.    Defendant admits that numerous written communications exist between the

 parties hereto. These communications either speak for themselves or require legal

 conclusions to which no response is required. To the extent a response is required, except

 as expressly admitted, Defendant denies all remaining allegations of Paragraph 23.

        24.    Defendant admits that numerous written communications exist between the

 parties hereto. These communications either speak for themselves or require legal



                                                                                   5|Page
Case 5:21-cv-00004-MFU-JCH Document 33 Filed 08/16/21 Page 6 of 13 Pageid#: 258




 conclusions to which no response is required. To the extent a response is required, except

 as expressly admitted, Defendant denies all remaining allegations of Paragraph 24.

        25.    Defendant admits that SSLG accepted certain client referrals from

 Defendant. Defendant lacks sufficient information to admit or deny the allegations in

 Paragraph 25 pertaining to SSLG’s provision of services to third party clients, and on that

 basis, Defendant denies these allegations. The remaining allegations in Paragraph 25

 require legal conclusions to which no response is required. To the extent a response is

 required, except as expressly admitted, Defendant denies all remaining allegations of

 Paragraph 25.

        26.    Defendant made multiple payments to SSLG. The remaining allegations of

 Paragraph 26 contain legal conclusions to which no response is required. To the extent a

 response is required, except as expressly admitted, Defendant denies all remaining

 allegations of Paragraph 26.

        27.    Defendant denies the allegations of Paragraph 27 of the Verified

 Complaint.

        28.    Paragraph 28 of the Verified Complaint contains legal conclusions to which

 no response is required. To the extent that a response is required, Defendant denies all

 allegations of Paragraph 28.

        29.    Paragraph 29 of the Verified Complaint contains legal conclusions to which

 no response is required. To the extent that a response is required, Defendant denies all

 allegations of Paragraph 29.



                                                                                   6|Page
Case 5:21-cv-00004-MFU-JCH Document 33 Filed 08/16/21 Page 7 of 13 Pageid#: 259




        30.    Defendant admits that numerous written communications exist between the

 parties hereto. These communications either speak for themselves or require legal

 conclusions to which no response is required. To the extent a response is required, except

 as expressly admitted, Defendant denies all remaining allegations of Paragraph 30.

        31.    Defendant lacks sufficient information to admit or deny the allegations in

 Paragraph 31, and on that basis, Defendant denies all allegations of Paragraph 31.

                            FIRST AFFIRMATIVE DEFENSE
                                Subject Matter Jurisdiction

        Defendant asserts that this Court is without subject matter jurisdiction over

 Plaintiff’s claims. In particular, i) the alleged contracts indicate an existing and ongoing

 Virginia business location, and Virginia address for Defendant’s officers, ECF 31, at Ex.

 A, B; and ii) Defendant asserts that despite its reincorporation in Georgia in 2019,

 Defendant maintains a significant and critical operations complex in Verona, Virginia,

 where its officers and directors maintain physical office space and spend significant

 business time, where they attend meetings, conduct planning and organizational decision-

 making, send and receive mailings and intercompany communications, Defendant retains

 professionals, and meets with and communicates with its Virginia Counsel from such

 location, as well as other significant Virginia activities such that Defendant’s Verona,

 Virginia complex is the “nerve center” of Defendant’s business for purposes of

 determining Defendant’s citizenship, and the subject-matter jurisdiction of this Court.




                                                                                    7|Page
Case 5:21-cv-00004-MFU-JCH Document 33 Filed 08/16/21 Page 8 of 13 Pageid#: 260




                          SECOND AFFIRMATIVE DEFENSE
                                    Ripeness

        Defendant asserts that the Verified Complaint and each claim asserted therein are

 not ripe under the Article III case or controversy requirement of the U.S. Constitution.


                           THIRD AFFIRMATIVE DEFENSE
                               No Meeting of the Minds

        Defendant asserts that the parties hereto did not form a legally binding contract

 because there was no meeting of the minds as to the essential terms of an agreement, or

 one or more party made a mistake regarding an essential term.


                         FOURTH AFFIRMATIVE DEFENSE
                                Indefinite Terms

        Defendant asserts that the parties hereto did not form a legally binding contract

 because certain key terms were too indefinite to be fully understood by all parties.


                           FIFTH AFFIRMATIVE DEFENSE
                                   Unclean Hands

        Defendant asserts that Plaintiff has committed a wrongdoing, including but not

 limited to breaching any contract(s) between the parties hereto, and Plaintiff is attempting

 to utilize this lawsuit to benefit from Plaintiff’s own wrongdoing.


                           SIXTH AFFIRMATIVE DEFENSE
                              Fraud or Misrepresentation

        Plaintiff misrepresented or failed to disclose important material facts to induce

 Defendant to unknowingly support its scheme to double charge both Nexus and the third-



                                                                                    8|Page
Case 5:21-cv-00004-MFU-JCH Document 33 Filed 08/16/21 Page 9 of 13 Pageid#: 261




 party clients for the same legal services, and Defendant reasonably relied upon Plaintiff’s

 representations in taking certain actions alleged herein.


                          SEVENTH AFFIRMATIVE DEFENSE
                                   Impossibility

        Defendant asserts that unexpected factors, not caused by Defendant, arose after the

 formation of any agreement that made performance impossible or impractical, or the

 purpose of any agreement became impossible to achieve because of external factors

 outside Defendant’s control.


                           EIGHTH AFFIRMATIVE DEFENSE
                              Breach of Implied Warranty

        Defendant asserts that Plaintff breached the implied warranty of good faith and

 fair dealing by acting unreasonably, which denied Defendant the benefits it expected

 under any agreement.


                            NINTH AFFIRMATIVE DEFENSE
                                Substantial Compliance

        Defendant asserts that it largely complied with all the material elements of its

 duties under any agreement with Plaintiff except for the timing of certain payments,

 which were reasonably delayed for good cause.


                          TENTH AFFIRMATIVE DEFENSE
            Failure to State Facts Sufficient to Constitute a Cause of Action

        Plaintiff has failed to state facts sufficient to constitute a cause of action, so the

 entire Verified Complaint must fail.


                                                                                        9|Page
Case 5:21-cv-00004-MFU-JCH Document 33 Filed 08/16/21 Page 10 of 13 Pageid#: 262




                          ELEVENTH AFFIRMATIVE DEFENSE
                                    Mitigation

         Plaintiff failed to properly mitigate any damages it sustained, or in any instance

  where Plaintiff did mitigate such damages, Plaintiff did not offset such mitigation in its

  prayer for relief against Defendant.


                          TWELFTH AFFIRMATIVE DEFENSE
                                    Illegality

         Plaintiff’s conduct was illegal.


                        THIRTEENTH AFFIRMATIVE DEFENSE
                                    Waiver

         Plaintiff’s claims are barred, in whole or in part, by the doctrine of waiver, as a

  result of the conduct, representations, and omissions of Plaintiff.


                        FOURTEENTH AFFIRMATIVE DEFENSE
                                Equitable Estoppel

         Plaintiff is estopped from asserting the Verified Complaint, and each purported

  cause of action therein, by its own actions and course of conduct.

                         FIFTEENTH AFFIRMATIVE DEFENSE
                              Lack of Reasonable Cause to Sue

         Plaintiff did not have and does not have reasonable cause to initiate and maintain

  this action, nor to believe that Defendant was ever liable, in whole or in part, to Plaintiff.

  Further, Plaintiff has sustained no injuries, damages, or loss by reason of any act of

  Defendant.



                                                                                      10 | P a g e
Case 5:21-cv-00004-MFU-JCH Document 33 Filed 08/16/21 Page 11 of 13 Pageid#: 263




                         SIXTEENTH AFFIRMATIVE DEFENSE
                                  Apportionment

         Whatever damage, injury, loss or expense may be, or may have been incurred by

  Plaintiff under the circumstances and events alleged in the Verified Complaint was

  solely, directly and proximately caused, or alternatively, contributed to by the

  misconduct, negligence, or wrongful conduct of Plaintiff or other third parties whose

  identities are not now known to Defendant. Defendant therefore requests that in the event

  Plaintiff recovers against Defendant, whether by settlement or judgment, an

  apportionment of fault be made by the Court or jury as to all parties. Defendant further

  request judgment and a declaration of indemnification and contribution against all other

  parties in accordance with the apportionment of fault.


                       SEVENTEENTH AFFIRMATIVE DEFENSE
                          Reservation of Affirmative Defenses

         Defendant does not currently have sufficient information or knowledge with which

  to form a belief as to whether it may have additional, as yet unstated, defenses available.

  To the extent not set forth herein, Defendant reserves the right to assert additional

  defenses that become available or apparent during discovery and to amend their Answer

  accordingly.

                                           PRAYER

         Wherefore, Defendant prays as follows:

  1.     That Plaintiff takes nothing by reason of its Verified Complaint, and that judgment

  be rendered in Defendant’s favor;


                                                                                     11 | P a g e
Case 5:21-cv-00004-MFU-JCH Document 33 Filed 08/16/21 Page 12 of 13 Pageid#: 264




  2.     That Defendant be awarded its attorney fees and costs of suit incurred in the

  defense of this action;

  3.     That the Verified Complaint be dismissed with prejudice; and

  4.     For all other and further relief as the Court deems just and proper.


  Respectfully submitted this 16th day of August 2021,


  Nexus Services, Inc.


  By and through Counsel,

  /s/ Christopher M. Okay
  ______________________________
  Christopher M. Okay (VSB No. 35611)

  Chris Okay, Attorney at Law
  117 S. Lewis Street, Suite 218
  Staunton, Virginia 24401
  (540) 466-3130
  chrisokay@icloud.com

         Counsel for Nexus Services, Inc.




                                                                                  12 | P a g e
Case 5:21-cv-00004-MFU-JCH Document 33 Filed 08/16/21 Page 13 of 13 Pageid#: 265




  CERTIFICATE OF SERVICE

  I certify that on this 4th day of June 2021, a true and correct copy of the foregoing Answer
  to Amended Complaint was filed by undersigned Counsel for Defendant via CM/ECF,
  which will send a notification of such filing to all counsel of record:

  Francis H. Casola, Esq. (VSB No. 29108)
  WOODS ROGERS PLC
  Wells Fargo Tower, Suite 1800
  P. O. Box 14125
  Roanoke, VA 24038-4125
  E-mail: casola@woodsrogers.com



  /s/ Christopher M Okay

  Chris Okay, Attorney at Law
  117 South Lewis Street, Suite 218
  Staunton, Virginia 24401
  (540) 466-3130
  chrisokay@icloud.com

  Counsel for Defendants




                                                                                   13 | P a g e
